Citation Nr: 0836197	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-39 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1968, 
which includes combat experience in Vietnam for which he was 
awarded the Combat Infantryman's Badge and Air Medal.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy.

2.  The competent evidence of record establishes that 
tinnitus was not manifested during service or for many years 
thereafter, and is not otherwise related to such service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1154 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of 
the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In this case, the veteran seeks service connection for 
tinnitus.  At the outset, the Board acknowledges that the 
veteran engaged in combat with the enemy, wherein he was 
exposed to noise from artillery fire and airstrikes.  The 
veteran attributes the ringing in both of his ears to those 
combat operations in Vietnam.  See Veteran's June 2004 
statement.  Accordingly, the Board finds the veteran's 
statements regarding exposure to excessive noise from 
military ammunitions explosions in service to be credible.  

Section 1154(b) applies a reduced evidentiary burden which 
can be used to establish the incurrence of an event in 
service; however, competent evidence of a nexus between 
service and a current disability is still required.  Wade v. 
West, 11 Vet. App. 302 (1998); Turpen v. Gober, 10 Vet. App. 
536 (1997).  In this regard, the competent and credible 
evidence weighs against the veteran's claim.  

The veteran's service treatment records contain no report or 
complaint regarding tinnitus.  His February 1968 Report of 
Medical Examination for separation makes no mention of 
tinnitus and the clinical evaluation of his ears in general 
was checked as normal.   

For many years after service the record is void of any 
complaint or finding associated with tinnitus.  A January 
2004 physician's note reflects that the veteran's tinnitus 
contributes to his difficulty sleeping.  In May 2004 the 
veteran filed a claim with VA, seeking service connection for 
tinnitus.

Additionally, the veteran was afforded a VA examination in 
July 2004.  The examining physician noted the veteran's 
stated history of tinnitus since 1967 and that the veteran 
attributed this to the gunfire and bombing he experienced in 
combat.  The examiner also noted the veteran denied any 
problems hearing, that the veteran heard normal 
conversational levels without difficulty, that the veteran's 
post service employment was with the railroad for 28 years, 
and that the veteran wore ear protection during his entire 
post service employment.  The examiner found no significant 
hearing loss, though the veteran did have a moderate amount 
of tinnitus.  Because the veteran's audio examination was 
near normal, the examiner found that the veteran's tinnitus 
was not likely due to his noise exposure in the military.

Upon review of the aforementioned, the Board finds that the 
competent and credible evidence preponderates against the 
veteran's claim.  The medical evidence demonstrates that the 
veteran's tinnitus did not begin in service and is in no way 
related to service.  The service treatment records are 
negative and the almost 36 years elapsed between the 
veteran's discharge from service and the first record of any 
reference to his tinnitus to a medical professional, weigh 
against the veteran's appellate assertions.   Evidence of a 
prolonged period without medical complaint can be considered, 
along with other factors concerning the veteran's health and 
medical treatment during and after service.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, the only 
medical opinion of record as to the etiology of the veteran's 
tinnitus expressly rejects a causal relationship between the 
disability and his time in service.  The opinion is 
probative, as it considered the veteran's combat history and 
current audiology findings.  An appropriate rationale for the 
conclusion reached was also provided.  Without a medical 
opinion linking the veteran's current disability to his 
service, there is no basis for granting service connection.  

The Board acknowledges the veteran's contention that his 
tinnitus began during service.  Although the veteran is 
competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for tinnitus, and the benefit-of-the-doubt rule is not 
applicable.  The appeal is denied.

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative of any information, and 
any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2004, before the initial 
original adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b). 

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A March 2006 letter provided the 
veteran with notice of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  In any event, because service connection for 
tinnitus is denied, any questions regarding a disability 
rating and effective date are now moot.

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service treatment records were obtained.  There is 
no identified relevant evidence that has not been accounted 
for.  The veteran was afforded a VA examination in July 2004 
to determine the nature and etiology of the tinnitus.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

Entitlement to service connection for tinnitus is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


